Opinion by
Mr. Chief Justice Paxson,
The question, whether Laura Evans had an insurable interest in the life of Griffith H. Pugh, does not arise in this case. She did not insure his life, nor was she the holder of a policy thereon. The amount of the policy, $60, was paid to her after the death of the assured, by the company defendant, under the *5982d clause of the policy, which is as follows: “ The company may pay the sum of money insured hereby to any relative by blood, or connection by marriage, of the assured, or to any person appearing to said company to be equitably entitled to the same, by reason of having incurred expenses, in any way, on behalf of the insured, for his or her burial, or for any other purpose, and the production by this company of a receipt, signed by any or either of said persons, or any other sufficient proof of such payment to any or either of them, shall be conclusive evidence that such sum has been paid to the person or persons entitled thereto, and that all claims under this policy have been fully satisfied.”
This action was brought in the court below against the defendant company by the administrator of Griffith H. Pugh, to recover the amount of the policy, which, as before stated, had been previously paid to Laura Evans. We are unable to see how the administrator can recover from the company the money, which it paid in strict compliance with the contract between it and the assured. We have not the charter of the company before us, and cannot, therefore, speak with accuracy as to its object. So far as we can gather from the case before us, it would appear to be to insure its members to the extent of a small sum of money (in this case it was $60, and the weekly payment, 5 cents), in order to provide the means for any necessary expenses in the last sickness or death of the assured. The manifest object of the 2d schedule of the policy, which I have quoted, was to enable the company, in case of the death of the assured, to pay the amount of the policy without the expense of an administration. The sum of $60, if it could be paid only by raising up a legal administration, would be of little use to any one, as nearly the whole of it would be absorbed in fees and expenses. Aside from this, the company has a right to protect itself, with the consent of the assured, against trifling but expensive litigation, which might constantly occur over disputes as to the parties entitled. Hence, it was provided by the contract between the company and the assured, that the former may pay the sum of money insured by the policy to any relative by blood, or connection by marriage, of the insured, or to any other person appearing to said company equitably entitled to the same, by reason of having incurred *599expenses, in any way, on behalf of the insured, for his or her burial, or for any other purpose. It was further provided by said contract, as already stated, that the production by the company of a receipt, signed by any or either of the persons to whom the money has been paid, “ shall be conclusive evidence that such sum has been paid to the person or persons entitled thereto, and that all claims under this policy have been fully satisfied.”
The company paid this money to the person appearing to it to be equitably entitled thereto, and produced a receipt signed by her for the same. This was a complete defence, under the very terms of the policy. It is for the company to judge who is the person to be equitably entitled to the money. This discretion is vested in it by the contract between the parties. The contract itself does not offend against any rule of law or public policy, and we cannot hold that the administrator is entitled to recover without making a new contract for the parties.
It appears from the evidence that the assured boarded with Laura Evans up to the time of his death; that he owed her $20 for board, and that she advanced $8 for funeral expenses. This may, or may not, be the reason why the defendant company regarded her as equitably entitled to the insurance money. It was sufficient for the purposes of this case that she appeared to said company to be so entitled.
Judgment reversed.